July 30, 1924. The opinion of the Court was delivered by
The "case" contains the following statement:
"This action was commenced on May 25, 1923, by the plaintiffs, in the Greenwood County Court, against Gary B. Moore as principal, and the four other defendants as guarantors, on a balance due under a contract hereinafter set out. The case came on for trial in December, 1923, and resulted in a directed verdict against the defendant. Gary B. Moore, *Page 225 
in the sum of $1,512.49, and a verdict of the jury against the other defendants in the sum of $756.24. The plaintiffs are appealing from the refusal of his Honor to direct a verdict in their favor against all of the defendants in the sum of $1,512.49. The four guarantors are appealing from the failure of his Honor to direct a verdict in their favor, for overruling their motion for a new trial, and from certain portions of his charge."
The plaintiffs' exception is overruled, as his Honor was right in submitting the case to the jury as to the appellants. He submitted to the jury for their determination whether or not the plaintiffs shipped to Moore unreasonable orders when Moore's account was in an unsatisfactory condition, and we cannot say, under all of the facts and circumstances, that the verdict of the jury was capricious and without evidence to support it, or contrary to the law, as charged by his Honor.
As to the defendants' exceptions, we think the contract of guaranty that the appellants entered into was a continuing one. It is unlimited as to time and amount. It was the intention, as we gather from the contract entered into by the parties, that it was for an indefinite time for a future course of dealings between the parties, and we construe the contract to be a continuing guaranty. The object of the contract was to strengthen Moore's credit and enlarge his trading opportunities. The plaintiffs felt safe in extending credit to Moore by reason of the fact that they had a contract with the appellants of guaranty of Moore.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate. *Page 226